                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.        CV 19-28-JLS (KS)                                          Date: January 27, 2020
Title      Marquise Elmo Caliz v. Warden




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                    Gay Roberson
                    Deputy Clerk                                 Court Reporter / Recorder

        Attorneys Present for Petitioners:                Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On January 3, 2019, Petitioner, a California state prisoner proceeding pro se, filed
a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (the “Petition”). (Dkt.
No. 1.) According to the Petition, Petitioner is challenging an October 10, 2014 conviction
for, inter alia, murder with gang and firearm enhancements. (See Petition at 2.) On
December 10, 2019, Respondent filed a Motion to Dismiss (the “Motion”) on the grounds
that the Petition is time-barred and, further, partially unexhausted. (Dkt. No. 25.) Pursuant
to the Court’s March 18, 2019 Order, Petitioner’s Opposition to that Motion was due within
30 days of the service of the Motion—that is, no later than January 9, 2020. (See Dkt. No.
12 at 3.)

       More than two weeks have now passed since the date on which Petitioner’s
opposition was due, and Petitioner has not filed a response to the Motion to Dismiss. Local
Rule 7-12 states that a party’s failure to file a required document such as an opposition to
a motion “may be deemed consent to the granting [ ] of the motion.” Further, pursuant to
Rule 41(b) of the Federal Rules of Civil Procedure, an action may be subject to involuntary
dismissal if a Petitioner “fails to prosecute or to comply with these rules or a court order.”
Thus, the Court could properly recommend dismissal of the action for Petitioner’s failure
to oppose the Motion To Dismiss and to timely comply with the Court’s orders.

       However, in the interests of justice, Petitioner is ORDERED TO SHOW CAUSE
on or before February 18, 2020 why the action should not be dismissed under Local Rule
7-12 and Rule 41(b) of the Federal Rules of Civil Procedure. In order to discharge this


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        CV 19-28-JLS (KS)                                     Date: January 27, 2020
Title      Marquise Elmo Caliz v. Warden


Order and proceed with this action, Petitioner must file by the February 18, 2020 deadline
either: (1) a complete and detailed opposition (in a manner fully complying with the Local
Rules) to the Motion to Dismiss; or (2) a request for an extension to file the Opposition
accompanied by a sworn declaration (not to exceed 3 pages) establishing good cause for
Petitioner’s failure to timely respond to the Motion to Dismiss.

       Alternatively, Petitioner may discharge this Order and dismiss this case by filing a
signed document entitled a “Notice of Voluntary Dismissal” requesting the voluntary
dismissal of the action without prejudice pursuant to Rule 41(a)(1) of the Federal Rules of
Civil Procedure.

       Petitioner is cautioned that his failure to timely comply with this order will lead
to a recommendation of dismissal based on Local Rule 7-12 and Rule 41 of the Federal
Rules of Civil Procedure.




                                                                                              :
                                                              Initials of Preparer   gr




CV-90 (03/15)                       Civil Minutes – General                               Page 2 of 2
